Citation Nr: 1619510	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-05 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bronchial asthma.

2.  Entitlement to service connection for fibromyalgia. 

3.  Entitlement to service connection for chronic fatigue syndrome (CFS). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate 



INTRODUCTION

The Veteran had activated service in the Louisiana Army National Guard from June 1989 to October 1989, from December 1990 to October 1991, from May 2002 to March 2003, from March 2005 to September 2005, and from November 2005 to July 2007.  The Veteran served additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran initially included in his appeal claims for entitlement to service connection for bilateral hearing loss and irritable bowel syndrome.  As these claims were granted by the RO in March 2015, they are considered to have been granted in full and no longer on appeal. 

The issue of entitlement to service connection for fibromyalgia and chronic fatigue syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's asthma was manifested by daily inhalational or oral bronchodilator therapy.

2.  The Veteran's asthma was not manifested by an FEV-1 of 40 to 55 percent of the predicted value, or FEV-1/FVC of 40 to 55 percent of the predicted value.

3.  The Veteran's asthma was not manifested by, at minimum, monthly visits to a physician for required care of exacerbations.

4.  The Veteran's asthma was not manifested by intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent rating bronchial asthma is not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.96, 4.97, 4.118, Diagnostic Code 6602 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and the Veteran has been afforded a VA medical examination in connection with his claim in November 2014.  The report indicates that the examiner reviewed the medical records, performed the appropriate testing (including PFT testing), recorded the results, elicited in-depth medical histories from the Veteran with respect to his symptoms, and provided opinions as to the functional impact of this disease based on these results and the Veteran's history.  Thus, the Board finds that the VA examination provided in this case is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Law and Analysis

The Veteran contends that he is entitled to a rating in excess of 30 percent for bronchial asthma.  For the following reasons, the Board finds it cannot grant an increase.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Respiratory disorders are rated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Ratings under those Diagnostic Codes will not be combined with each other.  Rather, a single rating will be assigned under the Diagnostic Code which reflects the predominant disability with elevation to the next higher rating only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).

The Veteran is rated under Diagnostic Code 6602, Asthma Bronchial.  Under Diagnostic Code 6602, a 10 percent rating is warranted for forced expiratory volume in one second (FEV-1) of 71 to 80 percent of the predicted value; or FEV-1/forced vital capacity (FVC) of 71 to 80 percent of the predicted value; or, intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted for FEV-1 of 56-70 percent of the predicted value; or FEV-1/FVC of 56 to 70 percent of the predicted value; or, daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is warranted for FEV-1 of 40 to 55 percent of the predicted value; or FEV-1/FVC of 40 to 55 percent of the predicted value; or, at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is available for FEV-1 of less than 40 percent of the predicted value; or FEV-1/FVC of less than 40 percent of the predicted value; or, more than one attack per week with episodes of respiratory failure, or; requiring daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.

A review of the facts reveals the following:

The Veteran retired from service in July 2007.  At all of his medical visits post service, the Veteran mentioned to his medical providers that he suffered from severe sinus problems and bronchial asthma.

In January 2008, the Veteran visited the emergency room for shortness of breath.  The Veteran was treated with solumedrol, and albuterol nebulizer.

In July 2008, the Veteran visited the emergency room for relief from shortness of breath that was not responsive to albuterol.  The Veteran was initially treated with albuterol nebulizer and then albuterol solumedrol intravenously.

At a general medical Compensation and Pension (C&P) examination in July 2008, the Veteran informed the examiner he was first diagnosed with asthma when he returned from active service in Saudi Arabia in 1990 or 1991.  The Veteran explained he recently sought treatment at the emergency room for tightness in his chest, shortness of breath, and chronic cough.  Overall, the Veteran believed his condition was progressively worsening, and he treated it through use of his inhaler.
The Veteran suffered from bouts of bronchitis, most frequently in the winter months, which accompanied his asthma, and responded well to medication treatments.

In October 2008, the Veteran visited an asthma consultant.  The Veteran explained he suffered from wheezing at least every three days and, most frequently, daily, accompanied by an off and on cough.  To combat these symptoms, the Veteran used combivent and albuterol as needed.  The medical provider determined the Veteran suffered from intermittent bronchial asthma that was not controlled due to suboptimal treatment.

In April 2009, the Veteran's pharmacist recommended he begin utilizing Singulair for asthma control. 

In October 2009, the Veteran's treating provider recommended he continue his use of inhalers, Allegra, and Singulair.

In the Veteran's August 2014 informal hearing presentation before the Board, the Veteran's representative noted that the Veteran had not undergone an examination since July 2008, and that examination did not adequately reflect the extent of the Veteran's condition.

In November 2014, the Veteran underwent another C&P examination, specifically for his respiratory conditions, in which he was diagnosed with asthma.  The Veteran informed the examiner he continued to suffer from asthma and bronchitis, and visited the emergency room several times a year.  The Veteran utilized his two separate inhalers, two to three times every day, suffered from a chronic cough, and used intermittent steroids and antibiotics. 

The examiner determined that the Veteran's condition required intermittent courses or bursts of systemic corticosteroids twice in the past twelve months, as well as daily inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  During flare-ups, the Veteran intermittently utilized antibiotics.

The Veteran experienced approximately four asthma attacks per week during the past twelve months, as well as five or six asthma attacks requiring the emergency room, short term steroids and/or antibiotics.  The Veteran informed the examiner he visited a physician less frequently than monthly for required care of exacerbations over the past 12 months. 

The examiner indicated that pulmonary function testing did not accurately reflect the Veteran's current pulmonary functioning.  Nonetheless, pulmonary function testing revealed a predicted 89 percent FVC,  85 percent for FEV-1, 76 percent for FEV-1/FVC , pre-bronchodilator; 95 percent for FVC and FEV-1 and 80 percent for FEV-1/FVC for post-bronchodilator. 

A thorough review of the Veteran's submitted evidence reveals that the Veteran's asthma does not warrant a rating in excess of 30 percent.

The Board thanks the Veteran for his honorable service.  However, given the record before it, the Board finds that the evidence in this case does not reach the level of equipoise establishing that the Veteran utilized steroids three or more times per year or received an FEV-1 of 40 to 55 percent of the predicted value; or FEV-1/FVC of 40 to 55 percent of the predicted value; or, needed monthly visits to a physician for required care of exacerbations.  See 38 U.S.C. § 5107(a)  ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

To arrive at this finding, the critical pieces of evidence are the November 2014 C&P examination in which the Veteran stated he only used inhalational steroids twice in the past 12 months and did not visit a physician monthly for care of exacerbations, and the Veteran's statements that he deserves a rating in excess of 30 percent.  The Veteran's medical treatment and emergency room records speak to the severity of his disability but center less on the specific requirements necessary for rating-specifically, pulmonary function testing or the Veteran's use of inhalational steroids or physician appointments.

The Board finds the medical examiner's conclusion highly probative.  First, as evidenced by the examiner's citations to the Veteran's statements, it is clear the examiner fully reviewed the Veteran's medical history and records and spoke with the Veteran about the claimed condition.  Second, the examiner provided a fully articulated opinion, which was, lastly, supported by a reasoned analysis.  The examiner discussed the Veteran's asthma and bronchitis, most noticeably the Veteran's day-to-day symptoms and treatment over the past year.  After a thorough examination, she determined the Veteran's pulmonary testing did not adequately capture the extent of his disability.  Instead, the examiner relied on the Veteran's own statement that he only used inhalational steroids twice in the past 12 months and did not visit the physician monthly.  Thus, the Board finds the examiner's medical conclusions highly probative.

Although the Board finds the Veteran competent to speak to the symptoms he experienced, his belief that he deserves a rating higher than 30 percent is outweighed by his statements to the medical examiner that he only used inhalational steroids twice in the past 12 months.  The Board finds the Veteran's statements concerning his use of inhalational steroids twice in the past 12 months and visiting the physician less than monthly highly probative because it speaks to the symptoms he specifically experienced; thus, he is uniquely qualified to report on such symptoms.

Thus, the Board finds preponderance of the evidence is against the Veteran, and a rating of 60 percent is not warranted, as the Veteran's pulmonary functioning did not rise to the level of FEV-1 of 40 to 55 percent of the predicted value; or FEV-1/FVC of 40 to 55 percent of the predicted value, nor did he use inhalational steroids more than three times in the past twelve months, nor did he visit the physician monthly for continued care of exacerbations.  Moreover, the Board finds the Veteran is not eligible to receive the maximum 100 percent rating because his pulmonary function testing was not FEV-1 of less than 40 percent of the predicted value; or FEV-1/FVC of less than 40 percent of the predicted value; or, he did not experience more than one attack per week with episodes of respiratory failure, or; requiring daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155.  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bronchial asthma.  As indicated above, the Veteran has reported that he has difficulty breathing, shortness of breath, bouts of bronchitis, and visits to the emergency room, all symptoms originating with his return from Operation Desert Storm.  The Veteran has not asserted and the record does not show that his service-connected disabilities cause marked interference with employment or necessitate frequent periods of hospitalization.  Moreover, the rating schedule itself measures and contemplates the symptoms and severity of the Veteran's bronchial asthma, most specifically his use of medications and the frequency of his visits to the physician and emergency room.  Thus, referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested or raised, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 


ORDER

Entitlement to an initial evaluation in excess of 30 percent for bronchial asthma is denied. 


REMAND

The Veteran contends that he is entitled to service connection for fibromyalgia and chronic fatigue syndrome.  Regrettably, the Board finds an additional remand is warranted so that the Veteran may undergo an additional C&P examination. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For Persian Gulf War veterans, service connection for chronic, undiagnosed illnesses arising from service in Southwest Asia during the Persian Gulf may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. §  1117; 38 C.F.R. § 3.317.

Signs and symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovasicular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

A review of the facts reveals that since returning from the Gulf area, the Veteran has complained of respiratory problems, joint pain, dizziness, gastrointestinal problems, chronic fatigue and fibromyalgia. 

In November 2014, the Veteran underwent C&P examinations in which the examiner found the Veteran did not have a diagnosis of chronic fatigue syndrome or fibromyalgia.  At that time, the Veteran also received a Gulf War General Medical C&P examination.  However, most of the questions were seemingly either unanswered by the Veteran or unasked by the examiner.  As such, it is difficult to determine if the Veteran suffers from manifestations of an undiagnosed illness lasting at least six months.  38 C.F.R. § 3.317(b).

To determine if the Veteran is entitled to service connection for an undiagnosed illness stemming from his activities in the Gulf, another C&P examination must be ordered. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination with an appropriately qualified examiner to determine the nature and etiology of any undiagnosed illness following service in the Gulf War.  The claims file, including a copy of this REMAND, must be made available to the examiner.  A record of the review of the claims file should be documented in the examination report.

Following the examination of the Veteran and a review of the record, the examiner should provide a medical opinion addressing the following:

a.  Identify the Veteran's current diagnosis, if any.

b.  Discuss and particularly consider the Veteran's many symptoms that he has connected to his Gulf War service such as respiratory troubles, gastrointestinal troubles, joint pain, dizziness, chronic fatigue, fibromyalgia, and others.

c.  Solicit a thorough and detailed medical history from the Veteran, discussing any medical symptoms since the Veteran returned from the Gulf that could be potentially applicable, and that have persisted for at least 6 months. 

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


